Order entered December 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00716-CV

                           JOSE SYLVESTERE LOPEZ, Appellant

                                                V.

                                 CLAUDIA LOPEZ, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-05531-S

                                            ORDER
       We GRANT appellant’s December 2, 2013 motion for an extension of time to file his

supplemental/amended brief. We ORDER the supplemental/amended brief tendered to this

Court on November 18, 2013 filed as of the date of this order. Appellee’s brief is due thirty days

from the date of this order. TEX. R. APP. P. 38.6(b).


                                                        /s/   ADA BROWN
                                                              JUSTICE